UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – May 11, 2010 THE ULTIMATE SOFTWARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 000-24347 (Commission File Number) 65-0694077 (IRS Employer Identification No.) 2000 Ultimate Way, Weston, Florida (Address of principal executive offices) (Zip Code) (954) 331-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c ) under the Exchange Act (17 CFR 240.13e-4(c )) 1 Item 5.07.Submission of Matters to a Vote of Security Holders. The Company held its 2010 annual meeting of stockholders (“Annual Meeting of Stockholders”) on May 11, 2010.The principal business of the meeting was (i) to elect two directors to serve until the 2013 Annual Meeting of Stockholders or until their successors are duly elected and qualified, and (ii) to ratify KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010.The final voting results for each of the proposals submitted to a vote are below. (i) The names of the nominees for directors whose term expired at the Annual Meeting of Stockholders of the Company and who were elected to serve as directors until the 2013 Annual Meeting of Stockholders are as follows: Nominee For Withheld Vote Non Votes Scott Scherr Alois T. Leiter (ii) The results of the vote to ratify KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 are as follows: For Against Abstain Broker Non Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. THE ULTIMATE SOFTWARE GROUP, INC. By:/s/ Mitchell K. Dauerman Mitchell K. Dauerman Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) Dated:May 12, 2010 2
